      Case 2:20-cv-01903-SPL Document 35 Filed 10/05/20 Page 1 of 10




 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-20-01903-PHX-SPL
      Mi Familia Vota, et al.,
 9                                             )
                                               )
                       Plaintiffs,             )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      Katie Hobbs,                             )
12                                             )
13                     Defendant.              )
                                               )
14                                             )

15          On September 30, 2020, two non-profit organizations, Mi Familia Vota and the
16   Arizona Coalition for Change, and an individual voter organizer with Mi Familia Vota,
17   Ulises Ventura (together “Plaintiffs”), filed a Complaint seeking a declaratory judgment
18   (Doc. 1) and an Emergency Motion for a Temporary Restraining Order and Preliminary
19   Injunction against Defendant Arizona Secretary of State Katie Hobbs. (Doc. 2) On October
20   2, 2020, Defendant filed a Response in Opposition. (Doc. 16) Also on October 2, 2020,
21   Intervenor-Defendants Republican National Committee and National Republican
22   Senatorial Committee filed a Motion to Intervene. (Doc. 15) The Court granted the Motion
23   to Intervene and the Clerk of Court filed the Intervenor-Defendants’ Response in
24   Opposition to the Plaintiffs’ Motion (Doc. 26) and the Intervenor-Defendants’ Answer.
25   (Doc. 27)1 The Court also granted Governor Douglas A. Ducey’s Motion for Leave to File
26
27          1
             To the extent Plaintiffs argue the Court should reconsider its decision to grant
28   Defendant-Intervenors leave to intervene, the request is untimely due to the fast-turnaround
     needed in this case and will not be considered by the Court.
      Case 2:20-cv-01903-SPL Document 35 Filed 10/05/20 Page 2 of 10




 1   Amicus Brief in Support of Defendant, which the Clerk of Court filed. (Doc. 29) Due to
 2   the urgent nature of this case, the Court held oral argument on the matter on Monday,
 3   October 5, 2020. The Court also exercises its discretion under Federal Rule of Civil
 4   Procedure 65(a)(2) to consolidate the trial on the merits with the hearing on the temporary
 5   restraining order and preliminary injunction. Furthermore, because the requested
 6   injunction is longer than 14 days, pursuant to Rule 65, the Court will treat Plaintiffs’ request
 7   as a request for a preliminary injunction. For the reasons that follow, the preliminary
 8   injunction is granted as modified.2
 9      I.        BACKGROUND
10            Plaintiffs allege that if Defendant were to enforce the Arizona Voter Registration
11   Deadline of October 5, 2020, their First and Fourteenth Amendment Rights would be
12   burdened. (Doc. 1 at 17) They seek an extension of the voter registration deadline to
13   October 27, 2020. Defendant alleges that (1) Plaintiffs are not likely to succeed on the
14   merits of their claims, (2) Plaintiffs fail to show the enforcement of the deadline will cause
15   irreparable injury, and (3) an extension of the deadline would result in hardship to election
16   officials and result in public confusion. Intervenor-Defendants allege that (1) Plaintiffs’
17   action is untimely, (2) Plaintiffs failed to join all necessary parties, (3) Plaintiffs lack
18   standing, and (4) the deadline does not burden Plaintiffs’ rights and is necessary to
19   vindicate important state interests.
20      II.       LEGAL STANDARDS
21            When deciding whether to grant a preliminary injunction, courts follow the test set
22   out by the Supreme Court in Winter v. Natural Resources Defense Council, Inc., 555 U.S.
23
24            2
              Rule 65 provides that no injunction shall issue except with the giving of security
     by the applicant for the payment of costs and damages that may be incurred by any party
25   found to be wrongfully enjoined. Although the language is mandatory, courts have
     discretion as to the amount of the security and may dispense with the requirement when
26   they conclude there is no likelihood of harm or when the plaintiff’s constitutional rights
     are affected. See Reed v. Purcell, No. CV 10-2324-PHX-JAT, 2010 WL 4394289, at *5
27   (D. Ariz. Nov. 1, 2010). As the likelihood of harm to Defendant is low, Defendant has not
     requested a bond, and Plaintiffs’ First and Fourteenth Amendment rights are affected, this
28   Court will waive the bond requirement.

                                                    2
      Case 2:20-cv-01903-SPL Document 35 Filed 10/05/20 Page 3 of 10




 1   7 (2008). A plaintiff seeking a preliminary injunction must establish that (1) he is likely to
 2   succeed on the merits, (2) he is likely to suffer irreparable harm in the absence of
 3   preliminary relief, (3) the balance of equities tips in his favor and, (4) an injunction is in
 4   the public interest. Id. at 20. The Ninth Circuit has also approved a “sliding scale” test. “A
 5   preliminary injunction is appropriate when a plaintiff demonstrates . . . that serious
 6   questions going to the merits were raised and the balance of hardships tips sharply in the
 7   plaintiff’s favor. . . . Of course, plaintiffs must also satisfy the other Winter factors.”
 8   Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134–35 (9th Cir. 2011) (internal
 9   citations and quotations omitted).
10      III.     DISCUSSION
11            Due to the urgent nature of this matter, the Court will now address the request for
12   the preliminary injunction with the merits of the case. See Rule 65(a)(2).
13            A. Plaintiffs’ success on the merits
14            A plaintiff seeking an injunction must first establish likely success on the merits.
15   See supra II. Before determining likelihood of success on the merits, the Court must also
16   determine whether Plaintiffs have standing and whether the Complaint (Doc. 1) was timely
17   filed.
18                   i.     Standing
19            Article III standing requires would-be plaintiffs to establish (1) injury in fact that is
20   (2) fairly traceable to the challenged conduct of the defendant that is (3) likely to be
21   redressed by a favorable judicial decision. Friends of the Santa Clara River v. U.S. Army
22   Corps of Eng’rs, 887 F.3d 906, 918 (9th Cir. 2018). Defendant and Intervenor-Defendants
23   argue that Plaintiffs lack standing because there has been no state action and because the
24   harm suffered is not redressable. (Doc. 16 at 8–9; Doc. 26 at 8–10) Defendant and
25   Intervenor-Defendants further argue that Plaintiffs failed to join all necessary parties and
26   they should have also sued the 15 County Recorders of Arizona. (Doc. 16 at 9; Doc. 26
27   at 7) Plaintiffs argue they can establish standing because organizations have standing when
28   their organizational mission is frustrated, and when they have diverted resources to combat


                                                      3
      Case 2:20-cv-01903-SPL Document 35 Filed 10/05/20 Page 4 of 10




 1   the conduct in question. (Doc. 2 at 6) (citing Am. Diabetes Ass’n v. U.S. Dep’t of the Army,
 2   938 F.3d 1147, 1154 (9th Cir. 2019)). The conduct in question here is enforcement of the
 3   voter registration deadline. (Doc. 2 at 6–7) The resources Plaintiffs expended include
 4   paying registration workers higher salaries, re-allocating staff to registration efforts,
 5   developing health and safety protocol, and engaging in extra fundraising and re-budgeting.
 6   (Doc. 2 at 7) Plaintiffs further argue that the County Recorders are not necessary parties
 7   because this Court has ruled on that issue in the past and found that because the Secretary
 8   of State promulgates the voter registration rules, the counties are bound by them. (Doc. 30
 9   at 6) See Arizona Democratic Party v. Reagan, No. CV-16-03618-PHX-SPL, 2016 WL
10   6523427, at *7 (D. Ariz. Nov. 3, 2016).
11          Other courts have recently found there to be standing when organizational plaintiffs’
12   efforts to gather ballot initiative signatures this year were frustrated due to COVID-19. See,
13   e.g., Fair Maps Nevada v. Cegavske, No. 320CV00271MMDWGC, 2020 WL 2798018, at
14   *6 (D. Nev. May 29, 2020). Furthermore, an injunction against the Secretary of State would
15   redress the harm alleged by Plaintiffs. Reagan, 2016 WL 6523427, at *7. Thus, the Court
16   finds Plaintiffs have sufficiently established organizational standing by showing their
17   organizational mission was frustrated, that they have diverted resources to combat the
18   effects of COVID-19, and that the County Recorders are not necessary parties to this action
19   because they answer to the Defendant.
20                 ii.    Timeliness
21          Defendant and Intervenor-Defendants also argue the claim is untimely due to the
22   Purcell doctrine as well as the equitable doctrine of laches. (Doc. 16 at 10–11; Doc. 26 at
23   2–7) They argue that (1) Plaintiffs should have brought the claim earlier, when it was clear
24   COVID-19 was having an impact on registration, and (2) election rules should not be
25   changed on the “eve of an election.” (Doc. 16 at 10–11, Doc. 26 at 2–7) The Purcell
26   doctrine comes from Supreme Court case Purcell v. Gonzales, 549 U.S. 1 (2006). Purcell
27   discourages courts from creating or altering election rules close to elections to avoid voter
28   confusion. Id. at 4–5. This Court has previously held that the Purcell doctrine does not


                                                   4
      Case 2:20-cv-01903-SPL Document 35 Filed 10/05/20 Page 5 of 10




 1   apply to the extension of election deadlines because the requested remedy is “asking
 2   [election] officials to continue applying the same procedures they have in place now, but
 3   for a little longer.” Arizona Democratic Party v. Hobbs, No. CV-20-01143-PHX-DLR,
 4   2020 WL 5423898, at *13 (D. Ariz. Sept. 10, 2020). The Court finds the current case no
 5   different.
 6          The laches doctrine bars claims when there is “unreasonable delay” in bringing the
 7   suit that “prejudices the opposing party or the administration of justice.” Arizona
 8   Libertarian Party v. Reagan, 189 F. Supp. 3d 920, 922 (D. Ariz. 2016) (internal citations
 9   omitted). “To determine whether delay was unreasonable, a court considers the justification
10   for the delay, the extent of the plaintiff’s advance knowledge of the basis for the challenge,
11   and whether the plaintiff exercised diligence in preparing and advancing his case.” Id. at
12   923. Here, Plaintiffs told the Court during the October 1, 2020 scheduling conference that
13   they were waiting to bring this claim until they knew the harm could be redressed by
14   extending the voter registration deadline, and thus establish standing, and reasserted that
15   argument in their Reply brief and in oral argument. (Doc. 30 at 8) The State’s COVID-19
16   restrictions were lifted in August. Plaintiff Mi Familia Vota has been able to register about
17   1,094 voters per week since the last week of August, as opposed to the less than 200
18   registered during the restrictions. (Doc. 2-1 at 6) Plaintiff Arizona Coalition for Change
19   has been able to register 1,343 voters in August and September. (Doc. 2-2 at 4–5) Plaintiffs
20   argue they will be able to register about 2,000 voters in three weeks, and that their coalition
21   will be able to register 25,000 more voters if the deadline is extended. (Doc. 30 at 2)
22   Plaintiffs also assert that, based on new State data, around 65,120 voters would be able to
23   register in the three-week extension period, if it is granted. (Doc. 30 at 2) Thus, because
24   Plaintiffs needed the September data to establish standing and to diligently prepare their
25   case, the Court finds the claim is not laches-barred.
26                 iii.   Anderson/Burdick test
27          When a plaintiff alleges a violation of voter rights under the First and Fourteenth
28   Amendments, courts apply the Anderson/Burdick balancing or sliding scale test. Soltysik


                                                   5
      Case 2:20-cv-01903-SPL Document 35 Filed 10/05/20 Page 6 of 10




 1   v. Padilla, 910 F.3d 438, 449 n.7 (9th Cir. 2018). The “character and magnitude” of the
 2   state-imposed burden on the plaintiff is weighed against the strength of the state’s interest
 3   and whether the burden is necessary given the state interest. Pub. Integrity All., Inc. v. City
 4   of Tucson, 836 F.3d 1019, 1025 n.2 (9th Cir. 2016). In Burdick v. Takushi, the Supreme
 5   Court held that if the restriction on First and Fourteenth Amendment rights is severe, the
 6   restriction must be “narrowly drawn” to advance a “compelling” state interest. 504 U.S.
 7   428, 434 (1992). If the restriction is less severe, the more flexible balancing test applies.
 8   Id. If the restriction is non-discriminatory and reasonable, a state’s “important regulatory
 9   interests” are usually enough justification for the rule. Timmons v. Twin Cities Area New
10   Party, 520 U.S. 351, 358 (1997). Generally, when the constitutional challenge is to an
11   electoral system the governmental interest is given more weight than when the challenge
12   is to a discrete election rule. See generally Pub. Integrity All., Inc., 836 F.3d 1019.
13          Plaintiffs argue the burden is severe because the deadline combined with COVID-
14   19 restricts ballot access. (Doc. 2 at 8–9) Plaintiffs cite other courts that have applied the
15   stricter balancing test in light of COVID-19. (Doc. 2 at 9–10) Some but not all those cases
16   are relevant here; the cases resolving voter registration deadlines are more helpful than
17   those regarding ballot initiative petitions. See, e.g., Democratic Nat’l Comm. v.
18   Bostelmann, No. 20-CV-249-WMC, 2020 WL 5627186, at *17–22 (W.D. Wis. Sept. 21,
19   2020) (extending Wisconsin’s statutory voter registration deadline and absentee ballot
20   deadlines); Gallagher v. N.Y. State Bd. of Elections, No. 20 CIV. 5504 (AT), 2020 WL
21   4496849, at *16–18, 23 (S.D.N.Y. Aug. 3, 2020) (extending New York’s statutory mail-in
22   ballot postmark deadline in light of COVID-19). Here, Defendant argues that the burden is
23   not severe, and the Court should instead apply the more flexible balancing test, based on a
24   holding in the Eastern District of California. (Doc. 16 at 11–12) That court found that the
25   burden was not severe on a political party attempting to register voters when voters could
26   have registered without in-person contact and when the state COVID-19 restrictions
27   exempted     election-related   activities.   Common     Sense    Party    v.   Padilla,   No.
28   220CV01091MCEEFB, 2020 WL 3491041, at *1, 6 (E.D. Cal. June 26, 2020). Defendant-


                                                   6
      Case 2:20-cv-01903-SPL Document 35 Filed 10/05/20 Page 7 of 10




 1   Intervenors argue that the challenge is to the electoral system and thus the governmental
 2   interest should bear more weight in the analysis. (Doc. 26 at 11)
 3            The Court finds, similarly as it did in regard to the Purcell doctrine, that the
 4   challenge is to the enforcement and execution of one rule and not the whole system, and
 5   thus the government’s interest will not be given extra weight. The Court further finds
 6   Plaintiffs have shown the burden is severe, unlike the plaintiffs in Padilla, because of the
 7   large drop-off in registration during the months of the pandemic restrictions, as discussed
 8   below.
 9            Plaintiffs offer data that shows that they could not reach the same number of voters
10   during the pandemic months. (Doc. 2 at 8) Before COVID-19, Plaintiffs were registering
11   about 1,523 voters a week, which dropped to 282 a week during the restrictions. (Doc. 2 at
12   8–9) After COVID-19 restrictions were lifted, their registration numbers returned to almost
13   the same as before the pandemic. See supra III.A.ii. Defendant argues the right was not
14   restricted and that more voters have registered in 2020 than during the 2016 presidential
15   election. (Doc. 16 at 12) Plaintiff rebuts this argument by showing with state and census
16   data that the State population has grown since 2016, and that the voter registration did not
17   grow proportionally this year. (Doc. 30 at 3; Docs. 30-2, 30-3, 30-4, 30-5, 30-6, 30-7, &
18   30-8) Defendant argued at oral argument that the changes in the data collection methods
19   caused the discrepancy. Defendant also argues voter registration is not an in-person activity
20   and thus the cases Plaintiffs cite involving in-person activities (e.g., signature gathering for
21   ballot initiative measures) are distinguishable. (Doc. 16 at 14–15) Defendant-Intervenors
22   argue that registering to vote “has never been easier” because voters can register online
23   and via telephone, and also point to the signatures collected for ballot measures as proof
24   that in-person solicitation could still occur during COVID-19 restrictions. (Doc. 26 at 10–
25   16)
26            While this Court acknowledges the efforts made by the Secretary and the State to
27   make voter registration easier, the Court is also cognizant of the large population of
28   Arizona that lacks access to the internet. Registering to vote has never been easier for some,


                                                    7
      Case 2:20-cv-01903-SPL Document 35 Filed 10/05/20 Page 8 of 10




 1   though others are not so fortunate. Ballot access is an extremely important right, and it has
 2   been restricted during this unprecedented time. Furthermore, the change in data collection
 3   from 2016 to now does not account for the percentage drop in voter registration,
 4   particularly considering the great deal of population growth.
 5          The Court asked the Defendant to address the administrative burdens on the state in
 6   its Response, and Defendant did not do so, beyond referring to difficulties with voters who
 7   register too close to the election requesting an early voting ballot. (Doc. 16 at 13) Those
 8   voters may not receive or return their ballots in time to be counted. (Doc. 16 at 13) Early
 9   voting closes on October 23, 2020. Defendant also argues that election officials will have
10   to process early votes alongside new voter registration if the deadline is extended. (Doc.
11   16 at 13) Defendant generally cites the state interest in orderly elections. (Doc. 16 at 12)
12   Intervenor-Defendants argue that the deadline is necessary to ensure voters have lived in
13   the state for 29 days before voting (a state voter eligibility requirement), that Defendant
14   needs time to verify voter residency before Election Day, and that extending the deadline
15   will result in voter confusion. (Doc. 26 at 15–16)
16          The Court recognizes the importance of reducing voter confusion and ensuring
17   Arizona’s other voter regulations are able to be upheld. However, the Court takes note that
18   31 other states have later voter deadlines than Arizona, many of which allow voters to
19   register when they show up to vote on Election Day. Furthermore, the Intervenor-
20   Defendants’ argument that the October 5, 2020 deadline is necessary to enforce the State’s
21   29-day residency rule is unpersuasive, considering Arizona voters are required to present
22   proof of residency at the polls on Election Day. Finally, the Court agrees with Plaintiffs’
23   point made in oral argument that voter confusion will be minimal. Voters who are already
24   registered will not need to bother with the new deadline, and those voters that were unable
25   to register before October 5, 2020 now have extra time. The Court acknowledges the
26   difficulty with early voting requests coming in after the deadline for early voting has
27   passed, and notes that Plaintiffs admitted during oral argument that even a shorter extension
28   would help cure their harm.


                                                  8
      Case 2:20-cv-01903-SPL Document 35 Filed 10/05/20 Page 9 of 10




 1            Weighing the burden to Plaintiffs’ constitutional rights and the administrative
 2   burden on the government, the Court concludes that Plaintiff has met their burden under
 3   Anderson/Burdick. However, finding the State’s concerns about early voting requests to be
 4   compelling, the court will take them into account when granting relief.
 5            B. Plaintiff’s harm in the absence of relief
 6            Plaintiff has shown that fewer voters will be registered in this State if the deadline
 7   is not extended. See supra III.a.iii. As previously discussed, the harm suffered is loss of
 8   possibly tens of thousands of voter registrations, and a burden to Plaintiffs’ First and
 9   Fourteenth Amendment rights to organize voters. To the extent that Intervenor-Defendants
10   argue Plaintiffs cannot establish harm based on expenditures made to register voters,
11   Plaintiffs made no such argument and thus it will not be considered by the Court.
12            C. The balance of equities and the public interest
13            When the government is a party, the balance of equities and public interest factors
14   merge. Nken v. Holder, 556 U.S. 418, 435 (2009). The balance of equities has been
15   addressed in the Anderson/Burdick analysis. Plaintiffs’ interests outweigh those of the
16   government. The public interest factor cuts both ways, though it ultimately falls in favor
17   of Plaintiffs. Voter confusion undermines public trust in the electoral process, and it is
18   highly important that Defendant retains a sense of integrity in its procedures. However, a
19   core tenet of democracy is to be ruled by a government that represents the population. Due
20   to COVID-19, a portion of the population is prevented from registering to vote, and thus
21   the integrity of the election is undermined in a different way; that portion is going
22   unrepresented. Extending the deadline would give more time for those voters to register
23   and let their voices be heard through the democratic process.
24      IV.      CONCLUSION
25            The Court finds that Plaintiffs have established standing, made a timely claim, and
26   met their burden under the Anderson/Burdick test. Defendant and Defendant-Intervenors
27   have failed to show the administrative burden on the state outweighs the burden on
28   Plaintiffs’ First and Fourteenth Amendment rights. However, taking into account the Early


                                                    9
     Case 2:20-cv-01903-SPL Document 35 Filed 10/05/20 Page 10 of 10




 1   Voting deadline of October 23, 2020 and the issues that may arise with voters requesting
 2   early voting ballots after that deadline, the Court will grant a preliminary injunction on the
 3   voter registration deadline until October 23, 2020 to alleviate any potential problems with
 4   belated requests for any Early Voting ballots beyond that date. Accordingly,
 5          IT IS ORDERED that Plaintiffs’ request for a preliminary injunction (Doc. 2) is
 6   granted as modified.
 7          IT IS FURTHER ORDERED that Defendant is preliminarily enjoined from
 8   enforcing the A.R.S. § 16-120 October 5, 2020 voter registration cutoff.
 9          IT IS FURTHER ORDERED that Defendant shall direct the County Recorders to
10   accept all voter registration applications received by 5:00 p.m. on October 23, 2020 and
11   process them in time for eligible voters to vote in the November 3, 2020 general election.
12          IT IS FURTHER ORDERED that the Court exercises its discretion and waives
13   the requirement of a security bond accompanying this preliminary injunction.
14          IT IS FURTHER ORDERED that this case is dismissed.
15          IT IS FURTHER ORDERED that the Clerk of Court shall terminate this action.
16          Dated this 5th day of October, 2020.
17
18                                                      Honorable Steven P. Logan
                                                        United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                   10
